DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figs. 1, 2, 4 and 10 contain a series of rectangular boxes without corresponding descriptive text labels. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2-12 are objected to because of the following informalities:  In each of claims 2-12, Examiner suggests correcting the preamble to recite “The method as claimed in claim…”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “half the width of the receive beampattern”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the claim has been given the broadest reasonable interpretation in view of the available prior art and according to Examiner’s best understanding of Applicant’s specification. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it recites "A computer program comprising computer program code means" which may be interpreted as a program per se. A program does not fall into the four statutory categories of a process, machine, manufacture, or composition of matter. Further, if the claim were corrected to recite "a tangible computer-readable medium storing instructions" in place of a "computer program", the claimed invention would still be directed to non-statutory subject matter (In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007)). Examiner suggests correction to include language to the effect of non-transitory computer-readable media, consistent with ¶0249 of Applicant’s published specification, as recommended in the Kappos memo on Subject Matter Eligibility of Computer Readable Media, February 23, 2010, 1351 OG 212.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-10 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Spatial Prediction Filtering of Acoustic Clutter and Random Noise in Medical Ultrasound Imaging” (hereinafter “Shin”, 2017; applicant-submitted prior art).
Regarding claim 1, Shin discloses a method for performing off-axis clutter filtering in an ultrasound image (Shin, Abstract, Introduction), the method comprising:
obtaining channel data from an ultrasonic probe defining a set of imaged points, wherein the ultrasonic probe comprises an array of transducer elements (Shin, p.399, Section III.B.; “To validate the results from Field II simulations, we acquire a full synthetic aperture RF channel data set from a custom made breast tissue-mimicking phantom designed for our ultrasound tomography studies using the afore-mentioned linear array transducer and the Verasonics data acquisition system”); 
for each imaged point in a region of interest: isolating the channel data associated with said imaged point (Shin, Section II.A-II.B; “the frequency-domain signal at the (x + 1)th channel, S f 0(x + 1) can be perfectly predicted”);  
performing a spatial spectral estimation of the isolated channel data to identify one or more spatial-frequency components of the isolated channel data (Shin, Section II.A-II.B; “This is because estimation of the spatial filter coefficients amounts to estimation of the frequencies of the sinusoids in the F-X domain, which depends on the direction of arrival of the signals in the aperture or the T-X domain..”); and 
selectively attenuating the one or more spatial-frequency components of the isolated channel data by way of an attenuation coefficient based on the spatial spectral estimation, thereby generating filtered channel data (Shin, p.398, Section II.B.; “However, by taking advantage of the information available in the spatial domain, FXPF can adaptively construct a spatial filter that operates on the frequency spectra of the channel data across the aperture to suppress random noise within the transducer bandwidth.”); and 
summing the filtered channel data associated with each imaged point of said set of imaged points, thereby generating a filtered ultrasound image (Shin, p.399, Section III.B.; “Subsequently, we apply FXPF to the channel RF data prior to summing for random noise and acoustic clutter suppression”).

Regarding claim 2, claim 1 is incorporated, and Shin further discloses wherein the isolating of the channel data comprises processing a plurality of observations of the imaged point (Shin, p.398, top of left column; “In practice, this procedure is applied to channel RF signals taken from an axial window of a predefined size, which is moved axially sample by sample until it covers the entire depth.”).

Regarding claim 3, claim 1 is incorporated, and Shin further discloses wherein the spatial spectral estimation comprises decomposing the channel data into a finite sum of complex exponentials (Shin, p. 397, equations 1-4; “the frequency-domain signal at the (x + 1)th channel, Sf0(x + 1) can be perfectly predicted as a linear combination of those at the p preceding channels.”).

Regarding claim 4, claim 3 is incorporated, and Shin further discloses wherein the complex exponentials comprise: a first model parameter; and a second model parameter (Shin, Section II.A., equations (1)-(4); the summation of a plurality of complex signals in equation 4 comprises a plurality of signal estimation model parameters). 

Regarding claim 5, claim 4 is incorporated, and Shin further discloses wherein the first model parameter is complex (Shin, Section II.A., equations (1)-(4); af0(1) = e−i2π f0gψ). 

Regarding claim 6, claim 4 is incorporated, and Shin further discloses wherein the second model parameter is inversely proportional to the distance between adjacent transducer elements of the ultrasonic probe (Shin, Section II.A., equation 2; “time delays in the channel RF signals in equation (1) are now expressed as phase shifts in the frequency domain as shown in equation (2).”).

Regarding claim 7, claim 4 is incorporated, and Shin further discloses wherein the first and second model parameters are estimated by way of spatial spectral estimation (Shin, Section II.A., equations 1-4; the parameters of the linear combination are determined in the process of estimating the frequency domain estimation of each channel signal). 

Regarding claim 9, claim 1 is incorporated, and Shin further discloses wherein the attenuation coefficient is depth dependent (Shin, Sections II.A.-II.B; “In practice, this procedure is applied to channel RF signals taken from an axial window of a predefine size, which is moved axially sample by sample until it covers the entire depth…The FXPF based on an AR model of order p attempts to estimate and construct a spatial filter that would pass only the p most dominant spatial frequencies and filter out the rest. The implicit assumption is that the on-axis coherent signals are the dominant signals that are approximated, at least locally, by an AR model of order p in the speckle region while the off-axis signals in the clutter region, though generally much weaker in amplitude and spread over the whole spatial frequency spectrum, are approximated as the p most dominant off-axis signals that would sum together destructively. Most of unwanted signals known to degrade ultrasound image quality, including off-axis acoustic clutter, reverberation clutter, and random noise are largely incoherent in their nature and thus, would be spread over the whole spatial frequency spectrum instead of the low spatial frequency region of the spectrum.”). 

Regarding claim 10, claim 4 is incorporated, and Shin further discloses wherein the attenuation coefficient is dependent on the second model parameter (Shin, Section II.A., equations 5-10; “An estimate â of the prediction error filter a can be obtained” using equation 10, which incorporates all of the AR model parameters used to estimate the frequency signal in equation 4.).  

Regarding claim 12, claim 1 is incorporated, and Shin further discloses wherein the spatial spectral estimation is based on an autoregressive model (Shin, Section II.A., equation 4; “This recursion is also known as an auto-regressive (AR) model of order one [18]. Using this model, it is possible to recursively predict S f 0(x + 1) from S f 0(x). The formulation above can be generalized to model a more complicated imaging scenario in which multiple scatterers associated with different spatial positions are involved. We extend the AR model of order one to an AR model of order p to represent a superposition of p linear wavefronts in the aperture or the time-space (T-X) domain”).

Claim 13 recites a program adapted to implement the steps recited in method claim 1. Therefore, the recited elements of Claim 13 are mapped to the Shin reference in the same manner as the corresponding elements in Claim 1. 

Claim 14 recites a controller having features corresponding to the elements recited in method claim 1. Therefore, the recited elements of Claim 14 are mapped to (Shin, Section III.B.; The transducer and data acquisition system used for validation of the FXPF algorithm as applied to medical imaging necessitates a computing system which inherently includes a controller.).

 Claim 15 recites a system incorporating the controller of claim 14, which recites features corresponding to the elements recited in method claim 1, the rejection of which is applicable here, and Shin further discloses an ultrasonic probe, the ultrasonic probe comprising an array of transducer elements; and a display device for displaying the filtered ultrasound image (Shin, Section III.B.; The transducer and Verasonics data acquisition system used for validation of the FXPF algorithm includes a probe comprising an array of transducer elements and a display device.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shin, as applied to claim 1 above, in view of “Through-wall tracking of human movers using joint slope-demodulation and adaptive filter processing” (hereinafter “Yipeng”, 2011).
Regarding claim 8, claim 1 is incorporated, and Shin does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Yipeng does as follows. 
Yipeng teaches wherein the attenuation coefficient is Gaussian (Yipeng, p.632, left column, Section III, equation 11; “An adaptive Gaussian filter is then applied to extract the component from the echo.”).  
Yipeng is considered analogous art because it pertains to clutter suppression in frequency data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spatial filter taught by Shin to include a Gaussian filter for each frequency component, as taught by Yipeng, in order to extract only the strongest signal component corresponding to each frequency signal (Yipeng, p.632, left column).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shin, as applied to claim 1 above, in view of “A Fourier Transform-Based Sidelobe Reduction Method in Ultrasound Imaging” (hereinafter “Jeong”, 2000).
claim 11, claim 1 is incorporated, and Shin does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Jeong does as follows. 
Jeong teaches wherein the attenuation coefficient is adapted to attenuate the channel data to half the width of the receive beampattern (Jeong, p.760, right column, under equation 7; “Therefore, we can limit the extent of direction angles in (6) only to the neighborhood of the mainlobe direction in designing the sidelobe filter. The number of sidelobes to be considered defines the filter order. Limiting the direction angle coverage means keeping a small number of sidelobe terms near the mainlobe, ignoring higher spatial frequency components.”). 
Jeong is considered analogous art because it pertains to filtering ultrasound imaging data to increase image resolution. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spatial filter taught by Shin to ignore frequency data outside of a specified range, as taught by Jeong, in order to save computation time as well as reduce the effects of higher frequency components which degrade the overall signal (Jeong, Abstract, and p.760, right column).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it generally pertains to clutter suppression in ultrasound imaging.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMAH A BEG whose telephone number is (571)270-7912. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMAH A BEG/          Primary Examiner, Art Unit 2668